*753ORDER
PER CURIAM.
Appellant, Que Flowers, appeals the judgment of conviction entered by the Circuit Court of St. Louis City after a jury found him guilty of one count of first degree robbery, RSMo section 569.020,1 and one count of armed criminal action, RSMo section 571.015. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find no error of law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 1994.